Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
GROUPED CALIPER-LIKE ELEMENTS THAT GRIP MOVEABLE CONTACTS

Claim Objections
Claim 3 introduces “a caliper-like element” for which there exists antecedent basis in Claim1; it is not clear if there is another such element being introduced or if this is building off that which was introduced in Claim 1.  
For examination purposes it will be understood as the latter.

Claim 7 states in part; “the pins” which lacks antecedent basis.

Claim 10 states in part; “the calipers group” which lacks antecedent basis.
For examination purposes it will be understood as -the gripping group-.

Corrections or clarification required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10-14  are rejected under 35 U.S.C. 103 as being unpatentable over Findley Jr. (US 3,427,419) in view of Thompson (US 8,987,618).




With respect to Claims 1 and 14; Findley Jr. shows a gripping group [10 - Fig. 1] for a switch, changeover switch, disconnector or power switch [Col. 1, lines 24-46], and including at least a movable contact [Figs. 4, 5] provides an electrical connection, the gripping      group 10 is configured to grip the at least a movable contact C2 of the power switch,  the gripping group 10 comprises: a modular structure that includes a plurality of caliper-like elements 20 parallelly mounted on a supporting frame 30 the plurality of caliper-like elements 20 include  respective terminal finger elements F1-F4 being angularly movable with respect to each other, mutually towards [Fig. 4] and moving     away [Fig. 5] in contrast with elastic returning means 82.  
	However Findley Jr. does not show the gripping group mounted inside an insulated switch body.
	Thompson shows an analogous gripping group 776 within a power switch 204 mounted inside an insulated switch body 316.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the gripping group shown by Findley Jr. would have utility within the larger context of a power switch and as such would be mounted inside an insulated switch body as shown by Thompson for the purpose of minimizing electrical hazards within the power switch.
With  regard to the manner in which the claimed gripping group for a switch, is intended to be employed, for industrial or railways application, does not differentiate the claimed device from the prior art device satisfying the claimed structural limitations.                     
Ex parte Masham, 2 USPQ2d 1647 (1987).



With respect to Claim 2; Findley Jr. shows the gripping  group 10 formed by two F1, F3 of the terminal finger elements, is independently movable relative to others caliper-like elements 20 of the gripping group 10.  

With respect to Claim 3; Findley Jr. shows the terminal finger elements F1-F4 of [[a]] the caliper-like element 20 of a gripping group 10 are independently movable from terminal finger elements F1-F4 of other caliper-like elements 20 of the gripping group 10.  

With respect to Claim 4; Findley Jr. shows each terminal finger element F1-F4 of the caliper-like elements 20 comprises at least two holes 61, 65 in proximity of two opposite ends of the terminal finger element F1-F4. 
 
With respect to Claim 6; Findley Jr. shows the supporting frame 30 includes at least two supporting elements 132, 134, located at ends of the gripping group 10, to secure a packed configuration of the caliper-like elements 20.  

With respect to Claim 7; Findley Jr. shows the supporting elements 132, 134 comprises  at least two eyelet 152, 154, 162, 164 for [[the pins]] 72, 74 corresponding to each             hole 63, 65 of the terminal finger elements F1-F4, providing a clearance H relative to

With respect to Claim 8; Findley Jr. shows the supporting frame 30 comprises an interconnecting beam 144, on which the supporting elements 132, 134 are mounted.  


With respect to Claim 10; Findley Jr. [Figs. 1, 3] shows each of the elastic returning means 82 is alternately located between the caliper-like elements 20 of the gripping group 10.  

With respect to Claim 11; Findley Jr. shows a locking washer 76 for each pin 72, 74.  

With respect to Claim 12; Findley Jr. [Figs. 2, 5] shows the terminal finger elements F1-F4 have a rounded pointed tip at one end [at 64] in correspondence of a gripping        portion 64 of the corresponding caliper-like element 20.  

With respect to Claim 13; Findley Jr. [Figs. 4, 5] shows facing profiles [at 64]  of the terminal finger elements F1-F4 of the caliper-like elements 20 create a converging-diverging space between the terminal finger elements F1, F3.  

Prior Art
US Application 17/277 227 was examined for obvious double patenting rejections, none were identified at this time.

Allowable Subject Matter
Claims  5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims; as well as overcoming applicable objections discussed above.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833